DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
 
Status of the Claims
Claims 1-4, 6-8, 18, 20, 21, and 23 previously were canceled.  Accordingly, claims 5, 9-17, 19, 22, and 24-26 remain under current examination.  

Withdrawn Rejections and Response to Arguments
	Applicant’s arguments filed 8/5/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  Applicant’s particular arguments are addressed below following each maintained rejection.	
Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 9-17, 19, 22, and 24-26 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without description of any methodology by which analysis is performed as recited for instance in step “c” of claims 19, 22, and 26, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). It is unclear what analysis steps are being claimed.  While a step is drawn to “performing an analysis…obtained from…” and where functional precision effects are claimed, the claim does not teach how to make and use this step of performing.  What steps are necessary to meet the claim?  
Response to Arguments
As an initial matter, Applicant refers to the rejection under 35 U.S.C. 112 as a rejection of indefiniteness, however the rejection of record is under 35 U.S.C. 112(a), pertaining to a problem of lack of enablement.
It is maintained that the specification as filed does not enable one to make and use the analysis step claimed.  What stepwise analysis is performed?  It is noted that the specification as filed describes that there is no false elevation as recited in the claims, however it is maintained that the analysis described in step “c” of claim 19 is not disclosed in such a way that one reasonably would have been able to make and use a method employing a step of analysis.  For instance, what type of methodology enables the stepwise performance of an analysis as claimed?  Upon utilizing the chelator containing product in previous steps of claim 19, what additional steps are necessary to analyze the blood sample obtained to ensure the accuracy as required in the claims?  Absent such a disclosure in the specification as filed, a 
Moreover, Applicant’s argument has been fully considered but is not persuasive since limitations are not read into the claims from the specification, and these alternative analysis methods generically referenced in the specification as filed do not function the same way or measure the same parameters such that it is apparent each of these alike serve as definitions and equivalents for the purpose of interpreting the claims.  Accordingly, the rejection is maintained. 
Applicant argues that licensure required for labs is described in the specification as filed and that one would have been familiar with various analytical methodology including voltammetry, spectroscopy, and particular Trademarked methods thereof.  Applicant has submitted what he calls “Exhibit A”, search results from an internet search query, describing methods for blood lead analysis.  In reply, Applicant’s argument has been fully considered but is not persuasive since the methodology and parameters thereof may vary according to machine, user, and technology and moreover since the methodology tolerances may vary impacting whether or not the claim is met, and, without more, it is not apparent how one would make and use, stepwise, the claimed method.

Withdrawn Rejections and Response to Arguments
	The following rejections are withdrawn since there is insufficient motivation for removing requisite components from Blackburn’s formulations: the rejection of claims 5, 9-17, 19, 22, 24, and 25 under  35 U.S.C. 103(a) as being unpatentable over Watson (US 6,502,699 B1, issued Jan. 2003, previously cited) in view of Blackburn (WO 96/39842, published Dec. 1996, previously cited), Asano et al. (US 6, 136,769, issued Oct. 2000, previously cited), Jobanputra et al. (“Accuracy and Reproducibility of Blood Lead Testing in Commercial Laboratories”, Arch Pediatr Adolesc Med. 1998; 152(6): 548-553. Doi: 10.1001/archpedi.152.6.548, previously cited), Pregozen (US 5,141,803, previously cited), and Klofta et al. (US 6,238,682 B1, previously cited) as evidenced by Hoffman (“Chelation” article at http://www.drhoffman.com/page.cfm/90, published June 23, 2004, accessed June 10, 2012, previously cited), and the rejection of claim 26 under 35 U.S.C. 103(a) as being unpatentable over Watson (US 6,502,699 B1, issued Jan. 2003, previously cited) in view of Blackburn (WO 96/39842, published Dec. 1996, previously cited), Asano et al. (US 6, 136,769, issued Oct. 2000, previously cited), Jobanputra et al. (“Accuracy and Reproducibility of Blood Lead Testing in Commercial Laboratories”, Arch Pediatr Adolesc Med. 1998; 152(6): 548-553. Doi: 10.1001/archpedi.152.6.548, previously cited), Pregozen (US 5,141,803, previously cited), Klofta et al. (US 6,238,682 B1, previously cited), and Delambre et al. (US 2003/0027738 A1) as evidenced by Hoffman (“Chelation” article at http://www.drhoffman.com/page.cfm/90, published June 23, 2004, accessed June 10, 2012, previously cited).
	Regarding the rejections under 35 U.S.C. 103 of claims 1-5, 9-17, 19, 22, 24, and 25 as being unpatentable over Watson in view of Blackburn, Asano, Jobanputra, Pergozen, and Klofta as evidenced by Hoffman, Applicant traverses.  Applicant argues that there is no motivation in any of the secondary references for removing a critical antimicrobial component, bacteriocin, which is required in Blackburn’s cleansing formulations and that this component is now excluded by the term “consisting” in the amended claims.  In reply, Applicant’s argument is persuasive.  Accordingly, the aforementioned rejections relying on Blackburn in combination with additional teachings are withdrawn.
	New grounds of rejection necessitated by the amendments of 8/5/2021 are presented below.

New Grounds of Rejection Necessitated by Amendments of 8/5/2021
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 9-17, 19-22, and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s own disclosure allows for additional components, contrary to the closed claim language parameter.  Moreover and assuming arguendo that Applicant’s narrowing of allowed components to include only surfactant, antistatic, chelator, and water is nothing more than an alternate embodiment within the specification as filed, the new claim language constitutes new matter because the specification as filed and particularly the comparative data therein include additional formulation components explicitly now excluded by the amended claim language.  Specifically, “D-Lead” formulations which are described in various formats (gels, shampoos, etc.) in the specification as filed as representative embodiments of the claimed invention include additional components excluded by the closed amended claim language.  See pages 42 and 43 of specification as filed, which indicates that at additional components such as fragrance or oils for instance are included.  Regarding wipe products in particular, see page 45 of the specification as filed in particular, which allows for inclusion of at least sorbic acid, fragrance, alcohol, and aloe among other components.  Since the specification as filed encompasses additional components and since all apparent embodiments in the specification as filed include additional components beyond those included in the closed claim language, the new closed claim language is considered to constitute new matter.  
 
Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m...
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617